DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


1.	Claim(s) 1-2 and 4 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by KR 20-0407689 (see also English translation).
	KR 20-0407689 discloses the claimed invention including a toothbrush comprising a head (10) into which bristles are planted (12, see Figures), and a handle which is coupled to the head (20), wherein the handle includes a plurality of separate handle pieces (30), and the handle pieces are selectively coupled and separated to their adjacent handle pieces (see Figures, page 4 fourth paragraph of English translation). Regarding claims 2 and 4, there is a fitting protrusion (31b) and a fitting depression formed through coupling surfaces of a .
2.	Claim(s) 5 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Antonaccio, EP 1925232.
	Antonaccio discloses the claimed invention including a toothbrush comprising a head into which bristles are planted (3, see Figures), and a handle which is coupled to the head (5, see Figures), wherein the handle includes a shaft formed from the head in a longitudinal direction of the handle (6, Figure 1), and handle pieces (7) which are separated into a plurality of handle pieces and have a through fitting hole (unlabeled, Figure 1) which is selectively fitted over the shaft and separated from the shaft (Figures 1-4; paragraph 0013).  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

3.	Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over KR 20-0407689 in view of KR 2012-0000935 (see also English translations for each).
	KR 20-0407689 discloses all elements previously mentioned above and further teaches that instead of the fittings (of 31a, 31b) that the connections can be formed by screwing (see 
	KR 2012-0000935 discloses a toothbrush comprising a head (10) into which bristles are planted (12, see Figures 1 and 3), and a handle which is coupled to the head (20 and 30, Figures 1 and 3), wherein the handle includes a plurality of separate handle pieces (20 and 30), and the handle pieces are selectively coupled and separated to an adjacent handle piece (see Figures 1 and 3, by 22 and 34, page 3 third paragraph of English translation). Regarding claim 3 specifically, there is a fitting bolt (22) and a female screw hole (34) are formed through coupling surfaces of a corresponding pair of toothbrush pieces (20, 30; coupling surfaces unlabeled, Figures 1 and 3) so that the handle pieces can be screwed together (page 3 third paragraph of English translation).
	It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the coupling surfaces of KR 20-0407689 so that they are threaded in that the protrusion has side surfaces of a fitting bolt and the female depression are threaded as a female screw hole, as taught by KR 2012-0000935, so that the adjacent handle pieces can be screwed together or unscrewed apart to facilitate easy assembly and separation.
4.	Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Distiso, US 5,115,530.
Distiso discloses the claimed invention including a toothbrush comprising a head into which bristles are planted (22), and a handle which is coupled to the head (12, 16; see Figures), wherein the handle includes a shaft formed from the head in a longitudinal direction of the handle (16, see Figures), a single fitting ring formed on the shaft (32, Figure 3), and handle pieces (34, 36) which are separated into upper and lower portions so that the handle pieces can be selectively fitted into the shaft and the fitting ring (best shown in Figures 2-5, Column 2 Lines 43-51), and the handle pieces are separated from the shaft and the fitting ring (Figures 2-5). Distiso does not disclose that there are a plurality of fitting rings.
	MPEP 2144.04 cites In re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960) in which the court held that mere duplication of parts has no patentable significance unless a new and unexpected result is produced. The fitting ring (32) of Distiso serves to rotationally support the handle within a recess (30; see Column 2 Lines 37-42). Having additional rings (and corresponding recesses) would likely result in additional support for the handle on the shaft. It would have been obvious for one of ordinary skill in the art to modify the shaft of Distiso by having at least one additional fitting ring to provide further rotational support for the handle pieces.
5.	Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Exline, US 1,582,589 in view of Graham, US 2,067,526.
	Exline discloses a head into which bristles are planted (shown in Figure 1) and a handle coupled to the head (2), wherein the handle includes a shaft which is formed from the head in a longitudinal direction of the handle (2, the handle itself is a shaft that extends from the head, Figure 1), a fitting protrusion that is formed on and beneath the shaft (4, Figures 2-3) and a 
	Graham teaches identifying features on a toothbrush (Column 1 Lines 4-13) comprising multiple fitting protrusions (13) that connect to fitting depressions (14), these connect multiple handle pieces (12) to an article (10) or handle (15), the handle pieces providing identifying characters (Column 1 Lines 1-6, Column 2 Lines 7-22) in multiple letters or symbols (Figures 1, 4, 7-8). 
	It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the number of handle pieces having depressions and respective protrusions formed on the shaft of Exline for plural handle pieces, depressions, and respective protrusions as taught by Graham, so that a user can increase the personalization of the toothbrush handle by having more than one identifying letter or symbol.
6.	Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over KR 20-0407689 (see also English translation) as applied to claim 1, in view of Gatzemeyer et al., US 8,161,591.
	KR 20-0407689 disclose all elements previously mentioned above, however fail to disclose that there are electronic chips capable of emitting light or sound that are installed into the handle pieces.
	Gatzemeyer et al. teach a toothbrush having a head (101) with bristles (111) and a handle (103), the handle has a plurality of handle pieces (203) that join the handle shaft to provide indicia and to improve the aesthetic of the toothbrush (Column 1 Lines 38-46, Column 6 
	It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the handle pieces of KR 20-0407689 to further include electronic chips capable of emitting light or sound, as taught by Gatzemeyer et al., to improve the design and aesthetic of the toothbrush and to incentivize a user to brush their teeth.
7.	Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Antonaccio, EP 1925232 as applied to claim 5, in view of Gatzemeyer et al., US 8,161,591.
	Antonaccio disclose all elements previously mentioned above, however fail to disclose that there are electronic chips capable of emitting light or sound that are installed into the handle pieces.
	Gatzemeyer et al. teach a toothbrush having a head (101) with bristles (111) and a handle (103), the handle has a plurality of handle pieces (203) that join the handle shaft to provide indicia and to improve the aesthetic of the toothbrush (Column 1 Lines 38-46, Column 6 Lines 4-40), the handle pieces additionally include electronic chips capable of emitting light or sound and are installed into the handle pieces to incentivize the user to brush (Column 7 Lines 30-40).
	It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the handle pieces of Antonaccio to further include electronic chips capable of emitting light or sound, as taught by Gatzemeyer et al., to improve the design and aesthetic of the toothbrush and to incentivize a user to brush their teeth.
10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Distiso, US 5,115,530 as applied to claim 6.
	Distiso discloses all elements previously mentioned above, however fail to disclose that there are electronic chips capable of emitting light or sound that are installed into the handle pieces.
	Gatzemeyer et al. teach a toothbrush having a head (101) with bristles (111) and a handle (103), the handle has a plurality of handle pieces (203) that join the handle shaft to provide indicia and to improve the aesthetic of the toothbrush (Column 1 Lines 38-46, Column 6 Lines 4-40), the handle pieces additionally include electronic chips capable of emitting light or sound and are installed into the handle pieces to incentivize the user to brush (Column 7 Lines 30-40).
	It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the handle pieces of Distiso to further include electronic chips capable of emitting light or sound, as taught by Gatzemeyer et al., to improve the design and aesthetic of the toothbrush and to incentivize a user to brush their teeth.
9.	Claim 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Exline, US 1,582,589 and Graham, US 2,067,526 as applied to claim 7, in view of Gatzemeyer et al., US 8,161,591.
	Exline and Graham disclose all elements previously mentioned above, however fail to disclose that there are electronic chips capable of emitting light or sound that are installed into the handle pieces.

	It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the handle pieces of Exline and Graham to further include electronic chips capable of emitting light or sound, as taught by Gatzemeyer et al., to improve the design and aesthetic of the toothbrush and to incentivize a user to brush their teeth.
Conclusion
10.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
	US 5,873,148 to Arnold teaches an ergonomic handle system made of a plurality of separate handle pieces (10) that have protrusions at one end (18) and a fitting depression at the other (20) that are selectively coupled and separated from adjacent pieces (Abstract). The pieces also have a through fitting hole (also 20, see Figures) that is selectively fitted over a shaft and separate from the shaft (12, T). Arnold does not specifically disclose that the tool is a toothbrush.


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Orlando Aviles can be reached on (571) 270-5531.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/LAURA C GUIDOTTI/Primary Examiner, Art Unit 3723                                                                                                                                                                                                        



lcg